POCH, J. This cause coming on to be heard on the Respondent’s motion and the Court being fully advised in the premises finds as follows: 1. That Rule 14 of the Court of Claims states that all records maintained in the regular course of business by any department, and any departmental reports made by any officer thereof relating to a matter pending before this Court shall be prima facie evidence to the facts stated therein. 2. That the departmental report issued by the Department of Public Aid, and the memorandum of August 25, 1978, issued by the director of personnel states that the Claimant, as a Technical Advisor II, was employed under a classification not covered by any bargaining unit agreement eligible for payment or this salary increase. 3. That Ill. Rev. Stat. 1977, ch. 127, par. 145, states that no additional sum shall be paid to any employee which would constitute payment for work already performed and for which remuneration has already been made except wage payments made pursuant to the application of the prevailing rate principle or based on the effective date of a bargaining agreement. 4. That the departmental report issued by the Illinois Department of Public Aid and the memorandum issued by the director of the Department of Personnel on August 25, 1978, are prima facie evidence that the Claimant was not a member of a bargaining unit eligible for any payment. 5. That Claimant’s claim does not come under the exception noted in Ill. Rev. Stat. 1977, ch. 127M, par. 145. It is, therefore, ordered that the motion of the Respondent be granted and the claim is hereby dismissed.